 
Exhibit 10.2

 
EXECUTION VERSION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
COLLATERAL AGREEMENT
 
made by
 
CHARTER COMMUNICATIONS OPERATING, LLC
and the other Grantors party hereto
 
in favor of
 
WILMINGTON TRUST COMPANY,
as Trustee
 
 
 
Dated as of March 19, 2008
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page




SECTION 1. DEFINED TERMS
    1     1.1  
Definitions
    1     1.2  
Other Definitional Provisions
    6  
SECTION 2. FIRST LIEN CREDITORS; DELIVERY OF COLLATERAL
    7     2.1  
Indenture
    7     2.2  
Delivery of Collateral
    7  
SECTION 3. GRANT OF SECURITY INTEREST
    7     3.1  
Collateral
    7  
SECTION 4. CERTIFICATED INTERESTS
    8     4.1  
Pledged Partnership Interests
    8     4.2  
Pledged LLC Interests
    8  
SECTION 5. REPRESENTATIONS AND WARRANTIES
    8     5.1  
Title; No Other Liens
    8     5.2  
Perfected Liens
    8     5.3  
Jurisdiction of Organization
    9     5.4  
Pledged Securities
    9  
SECTION 6. COVENANTS
    9     6.1  
Delivery of Instruments, Certificated Securities and Chattel Paper
    9     6.2  
Insurance
    10     6.3  
Maintenance of Perfected Security Interest; Further Documentation
    10     6.4  
Changes in Locations, Name, etc.
    10     6.5  
Pledged Securities
    10  
SECTION 7. REMEDIAL PROVISIONS
    12     7.1  
Investment Property
    12     7.2  
Proceeds To Be Turned Over to Trustee
    12     7.3  
Application of Proceeds
    13     7.4  
Code and Other Remedies
    13     7.5  
Registration Rights
    14     7.6  
Deficiency
    15     7.7  
Certain Matters Relating to Pledged Receivables
    15     7.8  
Communications with Obligors; Grantors Remain Liable
    15     7.9  
Silo Credit Agreements, etc
    16     7.1  
Permitted Payments, etc.
    16  
SECTION 8. THE TRUSTEE
    16     8.1  
Trustee’s Appointment as Attorney-in-Fact, etc.
    16     8.2  
Duty of Trustee
    18     8.3  
Financing Statements
    18     8.4  
Authority of Trustee
    18  
SECTION 9. MISCELLANEOUS
    19     9.1  
Amendments in Writing
    19     9.2  
Notices
    19     9.3  
No Waiver by Course of Conduct; Cumulative Remedies
    19  

 
 
 
-i-

--------------------------------------------------------------------------------


 

  9.4  
Enforcement Expenses; Indemnification
    19     9.5  
Successors and Assigns
    20     9.6  
Counterparts
    20     9.7  
Severability
    20     9.8  
Governmental Approvals
    20     9.9  
Section Headings
    22     9.1  
Integration
    22     9.11  
GOVERNING LAW
    22     9.12  
Submission to Jurisdiction; Waivers
    22     9.13  
Acknowledgments
    23     9.14  
Additional Grantors; Release
    23     9.15  
WAIVER OF JURY TRIAL
    23  



SCHEDULES


Schedule 1
Pledged Securities

Schedule 2
Perfection Matters

Schedule 3
Jurisdictions of Organization
Schedule 4 Intellectual Property



ANNEXES


Annex 1                      Form of Assumption Agreement



 
-ii-
 
 

--------------------------------------------------------------------------------

 

COLLATERAL AGREEMENT
 
COLLATERAL AGREEMENT, dated as of March 19, 2008, made by CHARTER COMMUNICATIONS
OPERATING, LLC (the “Company”), CHARTER COMMUNICATIONS OPERATING CAPITAL
CORP.  (“Capital Corp.”), CCO HOLDINGS LLC (“CCOH”) and each of the Restricted
Subsidiaries of the Company party hereto (the “Subsidiary Grantors” and,
together with the Company, Capital Corp. and CCOH, collectively, the “Grantors”,
and individually, a “Grantor”), in favor of WILMINGTON TRUST COMPANY, as Trustee
(in such capacity, the “Trustee”), for the record holders (the “Holders”) from
time to time of the Notes (as defined below) pursuant to the Indenture, dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), among the Company, Capital Corp., the several guarantors
party thereto and the Trustee.
 
W I T N E S S E T H:
 
WHEREAS, the Company and Capital Corp. have issued 10 7/8 % Senior Second Lien
Notes due 2014 pursuant to the Indenture (the “Initial Notes”) and may hereafter
issue Additional Notes (as defined in the Indenture, collectively, the “Notes”);
and
 
WHEREAS, it is a condition precedent to the purchase of Initial Notes by the
initial purchasers thereof that the Grantors shall have executed and delivered
this Agreement to the Trustee for the ratable benefit of the Holders.
 
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:
 
 
SECTION 1.                                DEFINED TERMS
 
1.1 Definitions.  (a)  Unless otherwise defined herein, terms defined in the
Indenture and used herein shall have the meanings given to them in the
Indenture, and the following terms are used herein as defined in the Applicable
UCC:  Accounts, Certificated Security, Chattel Paper, Documents, Equipment,
Fixtures, General Intangibles, Instruments, Inventory, Letter-of-Credit Rights
and Supporting Obligations.
 
(b) The following terms shall have the following meanings:
 
“Additional Collateral”:  all of the following property of the Company and the
Subsidiary Grantors, to the extent that a security interest in such property can
be perfected by the filing of a Uniform Commercial Code financing statement: all
Accounts, all Chattel Paper, all Documents, all Equipment, all Fixtures, all
General Intangibles, all Instruments, all Intellectual Property, all Inventory,
all Investment Property and all other property not otherwise described in this
definition.
 
“Agreement”:  this Collateral Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 

--------------------------------------------------------------------------------


 
“Applicable UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of Delaware, subject to Section 9.11.
 
“CATV Franchise”:  as defined in the CCO Credit Facility as in effect on the
date hereof.
 
“CATV System”:  as defined in the CCO Credit Facility as in effect on the date
hereof.
 
“CCH”:  Charter Communications Holdings, LLC, a Delaware limited liability
company, together with its successors.
 
“Charter Group”:  as defined in the CCO Credit Facility as in effect on the date
hereof.
 
“Collateral”:  as defined in Section 3.1.
 
“Collateral Account”:  any collateral account established by the Trustee as
provided in Section 7.2.
 
“FCC”:  the Federal Communications Commission and any successor thereto.
 
“FCC License”:  any community antenna relay service, broadcast auxiliary
license, earth station registration, business radio, microwave or special safety
radio service license issued by the FCC pursuant to the Communications Act of
1934, as amended.
 
“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
 
“Foreign Subsidiary Voting Equity Interests”:  the voting Equity Interests of
any Foreign Subsidiary.
 
“Grantor”:  as defined in the preamble.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Indenture Documents”:  the Indenture, the Notes, this Agreement, or any other
document made, delivered or given in connection with any of the foregoing.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges in and to the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment
 
-2-

--------------------------------------------------------------------------------


 
thereof, in each case, whether arising under United States, multinational or
foreign laws or otherwise, including the right to receive all proceeds and
damages therefrom.
 
“Intercompany Obligations”:  all obligations, whether constituting General
Intangibles or otherwise, owing to the Company or any Subsidiary Grantor by any
Affiliate of the Company or such Subsidiary Grantor, and with respect to CCOH,
all obligations, whether constituting General Intangibles or otherwise, owing to
CCOH by the Company or any of its Subsidiaries.
 
“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Applicable UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.
 
“Issuers”:  the collective reference to each issuer of any Pledged Securities.
 
“License”:  as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.
 
“Non-Recourse Subsidiary” as defined in the CCO Credit Facility as in effect on
the date hereof.
 
“Obligations”:  the collective reference to the unpaid principal of and interest
on the Notes and all other obligations and liabilities of the Company (including
any increase in the aggregate principal amount of the Notes together with any
interest accruing at then applicable rate provided in the Indenture or the Notes
after the maturity of the Notes and interest accruing at then applicable rate
provided in the Indenture after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to the Trustee or any Holder, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Indenture, this Agreement, or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, fees, indemnities, costs, expenses or otherwise (including
all fees and disbursements of counsel that are required to be paid by the
Company pursuant to the terms of any of the foregoing agreements).
 
“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 4, (ii) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 4, and (iii) all
rights to obtain any reissues or extensions of the foregoing.
 
-3-

--------------------------------------------------------------------------------


 
“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 4 (it being understood that oral agreements
are not required to be listed in Schedule 4).
 
“Pledged LLC Interests”: in each case, whether now existing or hereafter
acquired, all of a Grantor’s right, title and interest in and to:
 
(i) any Issuer (other than any Non-Recourse Subsidiary) that is a limited
liability company, but not any of such Grantor’s obligations from time to time
as a holder of interests in any such Issuer (unless the Trustee or its designee,
on behalf of the Trustee, shall elect to become a holder of interests in any
such Issuer in connection with its exercise of remedies pursuant to the terms
hereof);
 
(ii) any and all moneys due and to become due to such Grantor now or in the
future by way of a distribution made to such Grantor in its capacity as a holder
of interests in any such Issuer or otherwise in respect of such Grantor’s
interest as a holder of interests in any such Issuer;
 
(iii) any other property of any such Issuer to which such Grantor now or in the
future may be entitled in respect of its interests in any such Issuer by way of
distribution, return of capital or otherwise;
 
(iv) any other claim or right which such Grantor now has or may in the future
acquire in respect of its interests in any such Issuer;
 
(v) the organizational documents of any such Issuer;
 
(vi) all certificates, options or rights of any nature whatsoever that may be
issued or granted by any such Issuer to such Grantor while this Agreement is in
effect; and
 
(vii) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.
 
“Pledged Notes”:  with respect to the Company and the Subsidiary Grantors, any
promissory note evidencing loans made by any Grantor to any member of the
Charter Group, and with respect to CCOH, any promissory note evidencing loans
made by CCOH to the Company or any of its Subsidiaries, including, in each case,
all promissory notes listed on Schedule 1.
 
“Pledged Partnership Interests”:  in each case, whether now existing or
hereafter acquired, all of a Grantor’s right, title and interest in and to:
 
(i) any Issuer (other than any Non-Recourse Subsidiary) that is a partnership,
but not any of such Grantor’s obligations from time to time as a general or
limited partner, as the case may be, in any such Issuer (unless the Trustee or
its designee, on behalf of the Trustee, shall elect to become a general or
limited partner, as the case may
 
-4-

--------------------------------------------------------------------------------


 
be, in any such Issuer in connection with its exercise of remedies pursuant to
the terms hereof);
 
(ii) any and all moneys due and to become due to such Grantor now or in the
future by way of a distribution made to such Grantor in its capacity as a
general partner or limited partner, as the case may be, in any such Issuer or
otherwise in respect of such Grantor’s interest as a general partner or limited
partner, as the case may be, in any such Issuer;
 
(iii) any other property of any such Issuer to which such Grantor now or in the
future may be entitled in respect of its interests as a general partner or
limited partner, as the case may be, in any such Issuer by way of distribution,
return of capital or otherwise;
 
(iv) any other claim or right which such Grantor now has or may in the future
acquire in respect of its general or limited partnership interests in any such
Issuer;
 
(v) the partnership agreement or other organizational documents of any such
Issuer;
 
(vi) all certificates, options or rights of any nature whatsoever that may be
issued or granted by any such Issuer to such Grantor while this Agreement is in
effect; and
 
(vii) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.
 
“Pledged Receivables”:  the collective reference to all Receivables pledged by
any Grantor as Collateral.
 
“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock, together with the Proceeds thereof.
 
“Pledged Stock”:  the Equity Interests listed on Schedule 1, together with any
other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests (i) with respect to the Company or
any Subsidiary Grantor, of any Person (other than any Non-Recourse Subsidiary)
that may be issued or granted to, or held by, the Company or any Subsidiary
Grantor, and (ii) with respect to CCOH, of the Company or any of its
Subsidiaries, in each case while this Agreement is in effect including, in any
event, the Pledged LLC Interests and Pledged Partnership Interests.
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Applicable UCC and, in any event, shall include all dividends, distributions
or other income from the Pledged Securities and Investment Property, collections
thereon or distributions or payments with respect thereto.
 
-5-

--------------------------------------------------------------------------------


 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).
 
“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Silo Credit Agreement” as defined in the CCO Credit Facility.
 
“Silo Collateral Agreement” as defined in the CCO Credit Facility.
 
“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 4, and (ii) the right to
obtain all renewals thereof.
 
“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including any of
the foregoing referred to in Schedule 4 (it being understood that oral
agreements are not required to be listed on Schedule 4).
 
1.2 Other Definitional Provisions.  (a)  The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
 
(d) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, whether or not expressly stated.
 
-6-

--------------------------------------------------------------------------------


 
SECTION 2.                                FIRST LIEN CREDITORS; DELIVERY OF
COLLATERAL
 
2.1 Indenture.  In the event of any conflict between this Agreement and the
Indenture, the provisions of the Indenture shall control.
 
2.2 Delivery of Collateral.  At any time that the Intercreditor Agreement is in
effect, any requirement for delivery of Collateral to the Trustee under this
Agreement shall be deemed satisfied by delivery of such Collateral to the First
Lien Representative or the Second Lien Representative.  Each Grantor hereby
acknowledges that such First Lien Representative or Second Lien Representative
shall be holding the Collateral for the benefit of the Trustee and the Holders.
 
 
SECTION 3.                                GRANT OF SECURITY INTEREST
 
3.1 Collateral.  Each Grantor hereby assigns and transfers to the Trustee, and
hereby grants to the Trustee, for the ratable benefit of the Holders, a security
interest in, all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:
 
(a) all Pledged Securities;
 
(b) all Intercompany Obligations;
 
(c) all of the Additional Collateral
 
(d) all books and records pertaining to the Collateral;  and
 
(e) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing, all collateral security and
guarantees given by any Person with respect to any of the foregoing and any
Instruments evidencing any of the foregoing.
 
Notwithstanding any of the other provisions set forth in this Agreement, (i) in
no event shall “Collateral” include any right, title or interest of any Grantor
in or to any property to the extent that such property is not then collateral
security for the CCO Credit Facility, any Related Obligations or any
Indebtedness under clause (1) of the second paragraph of Section 4.10 of the
Indenture, (ii) this Agreement shall not constitute a grant of a security
interest in, and the Collateral shall not include, (x) any property to the
extent that such grant of a security interest is prohibited by any Requirements
of Law of a Governmental Authority, requires a consent not obtained of any
Governmental Authority pursuant to such Requirement of Law or is prohibited by,
or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement
(including any joint venture, partnership or limited liability company operating
agreement, unless the same relates to a Wholly
 
-7-

--------------------------------------------------------------------------------


 
Owned Subsidiary), instrument or other document evidencing or giving rise to
such property except to the extent that such Requirement of Law or the term in
such contract, license, agreement, instrument or other document providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law or (y) any property that is subject to a
purchase money security interest permitted by the Indenture for so long as it is
subject to such security interest and (iii) in no event shall more than 66% of
the total outstanding Foreign Subsidiary Voting Equity Interests of any Foreign
Subsidiary constitute Collateral or be required to be pledged hereunder
(collectively, “Excluded Assets”).
 
The parties hereto acknowledge that the Collateral granted by any Grantor
hereunder secures the Obligations whether or not such Grantor guarantees any of
the Obligations.
 
 
SECTION 4.                                CERTIFICATED INTERESTS
 
4.1 Pledged Partnership Interests.  Concurrently with the delivery to the
Trustee of any certificate representing Pledged Partnership Interests, if any,
the relevant Grantor shall, if requested by the Trustee, deliver an undated
power covering such certificate, duly executed in blank by such Grantor.
 
4.2 Pledged LLC Interests.  Concurrently with the delivery to the Trustee of any
certificate representing Pledged LLC Interests, if any, the relevant Grantor
shall, if requested by the Trustee, deliver an undated power covering such
certificate, duly executed in blank by such Grantor.
 
 
SECTION 5.                                REPRESENTATIONS AND WARRANTIES
 
To induce the Trustee to enter into the Indenture and to induce the Holders to
purchase the Notes, each Grantor hereby represents and warrants to the Trustee
and each Holder that:
 
5.1 Title; No Other Liens.  Except for the security interest granted to the
Trustee for the ratable benefit of the Holders pursuant to this Agreement and
the other Liens not prohibited to exist on the Collateral by the Indenture, such
Grantor owns each item of the Collateral free and clear of any and all
Liens.  For the avoidance of doubt, it is understood and agreed that any Grantor
may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor.  For purposes of this
Agreement and the Indenture, such licensing activity shall not constitute a
“Lien” on such Intellectual Property.  Each of the Trustee and each Holder
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Trustee to utilize,
sell, lease or transfer the related Intellectual Property or otherwise realize
value from such Intellectual Property pursuant hereto.
 
5.2 Perfected Liens.  The security interests granted pursuant to this Agreement
(a) constitute valid perfected security interests in all of the Collateral in
favor of the Trustee, for
 
-8-

--------------------------------------------------------------------------------


 
the ratable benefit of the Holders, as collateral security for the Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Liens not prohibited by the Indenture.
 
5.3 Jurisdiction of Organization.  On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 3.
 
5.4 Pledged Securities.  (a)  The Equity Interests, if any, pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Equity Interests of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 66% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.
 
(b) Except with respect to Pledged Stock from time to time constituting an
immaterial portion of the Collateral, all the shares of the Pledged Stock have
been duly and validly issued and are fully paid and nonassessable.
 
(c) None of the Pledged LLC Interests or Pledged Partnership Interests
constitutes a security under Section 8-103 of the Applicable UCC or the
corresponding code or statute of any other applicable jurisdiction.
 
(d) Except with respect to Pledged Notes from time to time constituting an
immaterial portion of the Collateral, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
(e) Such Grantor is the record and beneficial owner of, and has good title to,
the Pledged Securities pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement and any Liens permitted under Section 4.14 of
the Indenture.
 
 
SECTION 6.                                COVENANTS
 
Each Grantor covenants and agrees that, from and after the date of this
Agreement until the Obligations shall have been paid in full or the relevant
Collateral has been released in accordance with Section 9.14:
 
6.1 Delivery of Instruments, Certificated Securities and Chattel Paper.  If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper with
a face value of $5,000,000 or more, such Instrument, Certificated Security or
Chattel Paper shall be promptly delivered to the Trustee, duly indorsed in a
manner satisfactory to the Trustee, to be held as Collateral pursuant to this
Agreement.
 
-9-

--------------------------------------------------------------------------------


 
6.2 Insurance.  All insurance maintained by any Grantor with respect to the
Collateral shall (a) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least 30 days
after receipt by the Trustee of written notice thereof and (b) name the Trustee
as insured party or loss payee, as applicable and customary. At the request of
the Trustee, such Grantor shall provide evidence of compliance with this
Section 6.2 to the Trustee.
 
6.3 Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall, at the request of the Trustee, take all
reasonable actions to maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 5.2 (including making the filings referred to on Schedule 2) and shall
defend such security interest against the claims and demands of all Persons
whomsoever.
 
(b) Such Grantor will furnish to the Trustee and the Holders from time to time,
as reasonably requested by the Trustee, statements and schedules further
identifying and describing the assets and property of such Grantor constituting,
or intended to constitute, Collateral and such other reports in connection
therewith as the Trustee may reasonably request, all in reasonable detail.
 
(c) At any time and from time to time, upon the written request of the Trustee,
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Trustee may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including (i) filing any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of Pledged Securities, Investment Property,
Letter-of-Credit Rights and any other relevant Collateral, taking any actions
necessary to enable the Trustee to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto; provided, that no
account control agreements will be required unless an Event of Default is in
existence.
 
6.4 Changes in Locations, Name, etc. Such Grantor will not, except upon prior
written notice to the Trustee:
 
(a) change its jurisdiction of organization from that referred to in
Section 5.3; or
 
(b) change its name to such an extent that any financing statement filed by the
Trustee in connection with this Agreement would become seriously misleading;
 
unless, within 30 days of the taking of any such actions, such Grantor delivers
to the Trustee notice of such change and all documents reasonably requested by
the Trustee to maintain the validity, perfection and priority of the security
interests provided for herein.
 
6.5 Pledged Securities.  (a)  If such Grantor shall become entitled to receive
or shall receive any certificate (including any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in
 
-10-

--------------------------------------------------------------------------------


 
connection with any reorganization), option or rights in respect of the Equity
Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Trustee and the Holders, hold the same in trust for the Trustee and the Holders,
and, with respect to Pledged Stock constituting securities under and as defined
in Section 8-103 of the Applicable UCC, deliver the same forthwith to the
Trustee in the exact form received, duly indorsed by such Grantor to the
Trustee, if required, together with an undated power covering such certificate
duly executed in blank by such Grantor, to be held by the Trustee, subject to
the terms hereof, as additional collateral security for the Obligations.  During
the continuance of an Event of Default, subject to Section 7.10, after written
notice from the Trustee, any sums paid upon or in respect of the Pledged
Securities upon the liquidation or dissolution of any Issuer shall be paid over
to the Trustee to be held by it hereunder as additional collateral security for
the Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Securities or any property shall be distributed upon or
with respect to the Pledged Securities pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall be delivered to the Trustee to be
held by it hereunder as additional collateral security for the
Obligations.  Subject to Section 7.10, if any sums of money or property so paid
or distributed in respect of the Pledged Securities shall be received by such
Grantor, during the continuance of an Event of Default, after notice from the
Trustee, such Grantor shall, until such money or property is paid or delivered
to the Trustee, hold such money or property in trust for the Holders, segregated
from other funds of such Grantor, as additional collateral security for the
Obligations.
 
(b) Without the prior written consent of the Trustee, such Grantor will not (i)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Pledged Securities or Proceeds thereof (except pursuant to
a transaction not prohibited by the Indenture), or (ii) create, incur or permit
to exist any Lien on any of the Pledged Securities or Proceeds thereof, or any
interest therein, except for the security interests created by this Agreement or
Liens not prohibited under the Indenture.
 
(c) Without the prior written consent of the Trustee, such Grantor will not, and
will not permit any Issuer that is a limited liability company or partnership,
to amend such Issuer’s certificate of formation, certificate of limited
partnership, statement of partnership existence, limited liability company
agreement, partnership agreement or operating agreement to provide that any
Equity Interests in any Issuer constitute a security under Section 8-103 of the
Applicable UCC or the corresponding code or statute of any other applicable
jurisdiction.
 
(d) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Trustee promptly in writing of the
occurrence of any of the events described in Section 6.5(a) with respect to the
Pledged Securities issued by it and (iii) the terms of Sections 7.1(c) and 7.5
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 7.1(c) or 7.5 with respect to the Pledged
Securities issued by it.  Each Grantor hereby consents to the pledge of the
Pledged Securities contemplated hereby and to each provision of this Agreement
relating to such Pledged Securities.
 
 
-11-

--------------------------------------------------------------------------------


 
SECTION 7.                                REMEDIAL PROVISIONS
 
7.1 Investment Property.  (a)  Unless an Event of Default shall have occurred
and be continuing and the Trustee shall have given written notice to the
relevant Grantor of the Trustee’s intent to exercise its corresponding rights
pursuant to Section 7.1(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Stock and all payments made in respect
of the Pledged Notes, to the extent not prohibited by the Indenture, and to
exercise all voting and organizational rights with respect to the Pledged
Securities; provided, however, that no vote shall be cast or right exercised or
other action taken which, in the Trustee’s reasonable judgment, would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Indenture, this Agreement or any other Indenture Document.
 
(b) If an Event of Default shall occur and be continuing and the Trustee shall
give written notice of its intent to exercise such rights to the relevant
Grantor or Grantors, subject to Section 7.10, (i) the Trustee shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Securities and make application thereof to the
Obligations in such order as the Trustee may determine, and (ii) any or all of
the Pledged Securities shall be registered in the name of the Trustee or its
nominee or the Second Lien Representative, and the Trustee or its nominee or the
Second Lien Representative may thereafter exercise (x) all voting,
organizational and other rights pertaining to such Pledged Securities at any
meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Trustee of any right, privilege or option pertaining to such Pledged
Securities, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Securities with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Trustee may determine), all without liability except to account for property
actually received by it, but the Trustee shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.
 
(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Trustee in writing that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Trustee.
 
7.2 Proceeds To Be Turned Over to Trustee.  Subject to Section 7.10, in addition
to the rights of the Trustee and the Holders specified in Section 7.7 with
respect to payments of Pledged Receivables, if an Event of Default shall occur
and be continuing, following written notice from the Trustee, all Proceeds
received by any Grantor consisting of
 
-12-

--------------------------------------------------------------------------------


 
cash, checks and other near-cash items shall be held by such Grantor in trust
for the Trustee and the Holders, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such Grantor, be turned over to the Trustee
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Trustee, if required).  All Proceeds received by the Trustee hereunder shall be
held by the Trustee in a Collateral Account maintained under its sole dominion
and control.  Subject to Section 7.10, all Proceeds while held by the Trustee in
a Collateral Account (or by such Grantor in trust for the Trustee and the
Holders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 7.3.
 
7.3 Application of Proceeds.  At such intervals as may be agreed upon by the
Company and the Trustee, or, if an Event of Default shall have occurred and be
continuing, at any time at the Trustee’s election, the Trustee, subject to
Section 7.10, may apply all or any part of Proceeds constituting Collateral,
whether or not held in any Collateral Account in payment of the Obligations in
the order set forth in the Indenture, and any part of such funds which the
Trustee elects not so to apply and deems not required as collateral security for
the Obligations shall be paid over from time to time by the Trustee to the
Company or to whomsoever may be lawfully entitled to receive the same.  Any
balance of such Proceeds remaining after the Obligations shall have been paid in
full, shall be paid over to the Company or to whomsoever may be lawfully
entitled to receive the same.
 
7.4 Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Trustee, on behalf of the Holders, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the Applicable UCC or any other
applicable law.  Without limiting the generality of the foregoing, the Trustee,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public, or, to the extent permitted by law, private sale or
sales, at any exchange, broker’s board or office of the Trustee or any Holder or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Trustee or any Holder shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Trustee’s request, to assemble the Collateral and make it
available to the Trustee at places which the Trustee shall reasonably select,
whether at such Grantor’s premises or elsewhere.  The Trustee shall apply the
net proceeds of any action taken by it pursuant to this Section 7.4, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Trustee and the
Holders hereunder, including
 
-13-

--------------------------------------------------------------------------------


 
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Trustee may elect, and only after such
application and after the payment by the Trustee of any other amount required by
any provision of law, including Section 9-615(a)(3) of the Applicable UCC, need
the Trustee account for the surplus, if any, to any Grantor.  To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against the Trustee or any Holder arising out of the exercise by
them of any rights hereunder.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
 
7.5 Registration Rights.  (a)  If the Trustee shall determine to exercise its
right to sell any or all of the Pledged Stock pursuant to Section 7.4, and if in
the opinion of the Trustee it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Trustee, necessary or
advisable to register the Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its reasonable best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold and (iii) make
all amendments thereto and/or to the related prospectus which, in the opinion of
the Trustee, are necessary or advisable, all in conformity with the requirements
of the Securities Act and the rules and regulations of the Securities and
Exchange Commission applicable thereto.  Each Grantor agrees to cause such
Issuer to comply with the provisions of the securities or “Blue Sky” laws of any
and all jurisdictions which the Trustee shall designate and to make available to
its security holders, as soon as practicable, an earnings statement (which need
not be audited) which will satisfy the provisions of Section 11(a) of the
Securities Act.
 
(b) Each Grantor recognizes that the Trustee may be unable to effect a public
sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may by reason of such prohibitions be compelled to resort to one
or more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, to the extent permitted by law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  The Trustee shall be under no obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.
 
(c) Each Grantor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 7.5 valid and
binding and in compliance with any and
 
-14-

--------------------------------------------------------------------------------


 
all other applicable Requirements of Law.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section 7.5 will cause
irreparable injury to the Trustee and the Holders, that the Trustee and the
Holders have no adequate remedy at law in respect of such breach and, as a
consequence, to the extent permitted by law, that each and every covenant
contained in this Section 7.5 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Indenture.
 
7.6 Deficiency.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Trustee or any Holder to collect such deficiency.  For the avoidance of
doubt (and without prejudice to the obligations, if any, of CCOH and the
Subsidiary Grantors pursuant to the Note Guarantees), nothing in this Agreement
shall be deemed to create any recourse against CCOH or any of the Subsidiary
Grantors for any of the Obligations except to the extent of the Collateral.
 
7.7 Certain Matters Relating to Pledged Receivables.  The Trustee hereby
authorizes each Grantor pledging Receivables hereunder to collect such Grantor’s
Pledged Receivables, provided that the Trustee may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default.  If required by the Trustee at any time after the occurrence
and during the continuance of an Event of Default, after written notice from the
Trustee, any payments of Pledged Receivables, when collected by any Grantor, (i)
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Trustee if required, in a Collateral Account maintained under the sole dominion
and control of the Trustee, subject to withdrawal by the Trustee for the account
of the Holders only as provided in Section 7.3, and (ii) until so turned over,
shall be held by such Grantor in trust for the Trustee and the Holders,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Pledged Receivables shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.
 
7.8 Communications with Obligors; Grantors Remain Liable.  (a)  The Trustee in
its own name or in the name of others may at any time after the occurrence and
during the continuance of an Event of Default communicate with obligors under
the Pledged Receivables to verify with them to the Trustee’s satisfaction the
existence, amount and terms of any Receivables.
 
(b) Upon the written request of the Trustee at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Pledged Receivables that the Pledged Receivables have been
assigned to the Trustee for the ratable benefit of the Holders and that payments
in respect thereof shall be made directly to the Trustee.
 
(c) Anything herein to the contrary notwithstanding, each Grantor pledging
Receivables shall remain liable under each of the Pledged Receivables to observe
and perform all
 
-15-

--------------------------------------------------------------------------------


 
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto.  Neither
the Trustee nor any Holder shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Trustee or any Holder of any payment
relating thereto, nor shall the Trustee or any Holder be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
 
7.9 Silo Credit Agreements, etc.  After the occurrence and during the
continuance of an Event of Default, the Trustee may exercise any and all rights
and remedies of the Company pursuant to any Silo Credit Agreement or Silo
Guarantee and Collateral Agreement upon written notice to the relevant borrower
under the relevant Silo Credit Agreement.
 
7.10 Permitted Payments, etc. Notwithstanding anything to the contrary in this
Agreement, regardless of whether a Default then exists, any Grantor shall be
permitted to make, pay, obtain, retain and/or distribute dividends,
distributions, payments or Proceeds (i) permitted to be made under clause (2) of
the second paragraph of Section 4.07 of the Indenture or (ii) which are, under
clause (8) of the definition of “Permitted Investments” in the Indenture, a
Permitted Investment.
 
 
SECTION 8.                                THE TRUSTEE
 
8.1 Trustee’s Appointment as Attorney-in-Fact, etc.(a)  Each Grantor hereby
irrevocably constitutes and appoints the Trustee and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Trustee the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:
 
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Pledged Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Trustee for the purpose of collecting any and all such moneys due under any
Pledged Receivable or with respect to any other Collateral whenever payable;
 
(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Trustee may
 
-16-

--------------------------------------------------------------------------------


 
request to evidence the Trustee’s and the Holders’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;
 
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;
 
(iv) execute, in connection with any sale provided for in Section 7.4 or 7.5,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;
 
(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Trustee or as the Trustee shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Trustee may deem appropriate; (7) assign any Patent or Trademark
(along with the goodwill of the business to which any such Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Trustee shall in its sole discretion determine; and (8)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Trustee were the absolute owner thereof for all purposes, and do, at the
Trustee’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Trustee deems necessary to protect, preserve or
realize upon the Collateral and the Trustee’s and the Holders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do; and
 
(vi) exercise any of the Trustee’s rights pursuant to Section 7.9.
 
Anything in this Section 8.1(a) to the contrary notwithstanding, the Trustee
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 8.1(a) unless an Event of Default shall have occurred and be
continuing and the Trustee shall have given written notice of its intent to
exercise its rights under this Section 8.1(a).
 
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Trustee, at its option, after prior notice to such
Grantor, but without any
 
-17-

--------------------------------------------------------------------------------


 
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
 
(c) The expenses of the Trustee incurred in connection with actions undertaken
as provided in this Section 8.1, together with interest thereon at a rate per
annum equal to the highest rate per annum at which interest would then be
payable on the Notes, from the date of payment by the Trustee to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Trustee on demand.
 
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
 
8.2 Duty of Trustee.  The Trustee’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the Applicable UCC or otherwise, shall be to deal with it in
the same manner as the Trustee deals with similar property for its own
account.  Neither the Trustee, any Holder nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Trustee and the Holders hereunder are solely to protect the
Trustee’s and the Holders’ interests in the Collateral and shall not impose any
duty upon the Trustee or any Holder to exercise any such powers.  The Trustee
and the Holders shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.
 
8.3 Financing Statements.  Pursuant to any applicable law, each Grantor
authorizes the Trustee to file or record financing statements and other filing
or recording documents or instruments with respect to the Collateral without the
signature of such Grantor in such form and in such offices as the Trustee
determines appropriate to perfect the security interests of the Trustee under
this Agreement.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.  Each Grantor,
authorizes the Trustee to use the collateral description “all personal property”
in any such financing statements.
 
8.4 Authority of Trustee.  Each Grantor acknowledges that the rights and
responsibilities of the Trustee under this Agreement with respect to any action
taken by the Trustee or the exercise or non-exercise by the Trustee of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Trustee and the Holders, be governed by the Indenture and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Trustee and each Grantor, the Trustee shall be conclusively
presumed to be acting as
 
-18-

--------------------------------------------------------------------------------

 
agent for the Holders with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
 
 
SECTION 9.                                MISCELLANEOUS
 
9.1 Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Article 9 of the Indenture.
 
9.2 Notices.  All notices, requests and demands to or upon the Trustee or any
Grantor hereunder shall be effected in the manner provided for in Section 12.02
of the Indenture.
 
9.3 No Waiver by Course of Conduct; Cumulative Remedies.  Neither the Trustee
nor any Holder shall by any act (except by a written instrument pursuant to
Section 9.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Trustee or any Holder, any right, power or privilege hereunder shall operate
as a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver by the Trustee or any
Holder of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Trustee or such Holder would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
 
9.4 Enforcement Expenses; Indemnification.  (a) Each Grantor agrees to pay or
reimburse each Holder and the Trustee for all its costs and expenses incurred in
enforcing or preserving any rights under this Agreement and the other Indenture
Documents to which such Grantor is a party, including the fees and disbursements
of one firm of counsel (together with any special and local counsel) to the
Trustee.
 
(b) Each Grantor agrees to pay, and to save the Trustee and the Holders harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral.
 
(c) Each Grantor agrees to pay, and to save the Trustee and the Holders harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Company would be required to
do so pursuant to Section 7.07 of the Indenture.
 
(d) The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Indenture and the other
Indenture Documents.
 
-19-

--------------------------------------------------------------------------------


 
9.5 Successors and Assigns.  This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Trustee and
the Holders and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Trustee.
 
9.6 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
 
9.7 Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.8 Governmental Approvals.  (a)  Notwithstanding anything herein to the
contrary, this Agreement, the other Indenture Documents and the transactions
contemplated hereby and thereby, prior to the exercise of any rights and
remedies provided in this Agreement or the other Indenture Documents, including
voting the Pledged Securities or a foreclosure of the security interest granted
under this Agreement, except to the extent not prohibited by applicable
Requirements of Law, (i) do not and will not constitute, create, or have the
effect of constituting or creating, directly or indirectly, actual or practical
ownership of the Company or any Subsidiary of the Company by the Trustee or the
Holders, or control, affirmative or negative, direct or indirect, by the Trustee
or the Holders over the management or any other aspect of the operation of the
Company or any Subsidiary of the Company, which ownership and control remains
exclusively and at all times in the Company and such Subsidiary, and (ii) do not
and will not constitute the transfer, assignment, or disposition in any manner,
voluntarily or involuntarily, directly or indirectly, of any License at any time
issued to the Company or any Subsidiary of the Company, or the transfer of
control of the Company or any Subsidiary of the Company, including within the
meaning of Section 310(d) of the Communications Act of 1934, as amended.
 
(b) Notwithstanding any other provision of this Agreement, any foreclosure on,
sale, transfer or other disposition of, or the exercise of any right to vote or
consent with respect to, any of the Pledged Securities, as provided herein, or
any other action taken or proposed to be taken by the Trustee hereunder which
would affect the operational, voting or other control of the Company or any
Subsidiary of the Company, shall be in accordance with applicable Requirements
of Law.
 
(c) Notwithstanding anything to the contrary contained in this Agreement or in
any other Indenture Document, the Trustee shall not, without first obtaining the
approval of the FCC or any other applicable Governmental Authority, take any
action pursuant to this Agreement which would constitute or result in, or be
deemed to constitute or result in, any
 
-20-

--------------------------------------------------------------------------------


 
assignment of a License, including any CATV Franchise of the Company or any
Subsidiary of the Company, or any change of control of the Company or any
Subsidiary of the Company, if such assignment or change in control would
require, under then existing Requirements of Law (including the written rules
and regulations promulgated by the FCC), the prior approval of the FCC or such
other Governmental Authority.
 
(d) If counsel to the Trustee reasonably determines that the consent of the FCC
or any other Governmental Authority is required in connection with any of the
actions which may be taken by the Trustee in the exercise of its rights under
this Agreement or any of the other Indenture Documents, then the Company, at its
sole cost and expense, shall use its reasonable best efforts to secure such
consent and to cooperate fully with the Trustee in any action commenced by the
Trustee to secure such consent.  Upon the exercise by the Trustee of any power,
right, privilege or remedy pursuant to this Agreement which requires any
consent, approval, recording, qualification or authorization of the FCC or any
other Governmental Authority or instrumentality, the Company will promptly
prepare, execute, deliver and file, or will promptly cause the preparation,
execution, delivery and filing of, all applications, certificates, instruments
and other documents and papers that the Trustee reasonably deems necessary or
advisable to obtain such governmental consent, approval, recording,
qualification or authorization including the assignor’s or transferor’s portion
of any application or applications for consent to the assignment of license
necessary or appropriate under the rules and regulations of the FCC or any other
Governmental Authority for approval of any sale, transfer or assignment to the
Trustee or any other Person of the Pledged Securities.  Subject to the
provisions of applicable law, if the Company fails or refuses to execute, or
fails or refuses to cause another Person to execute, such documents, the
Trustee, as attorney-in-fact for the Company appointed pursuant to Section 8.1,
or the clerk of any court of competent jurisdiction, may execute and file the
same on behalf of the Company.  In addition to the foregoing, during the
continuance of an Event of Default, the Company agrees to take, or cause to be
taken, any action which the Trustee may reasonably request in order to obtain
and enjoy the full rights and benefits granted to the Holders or the Trustee by
this Agreement and any other instruments or agreements executed pursuant hereto,
including at the Company’s cost and expense, the exercise of the Company’s best
efforts to cooperate in obtaining FCC or other governmental approval of any
action or transaction contemplated by this Agreement or any other instrument or
agreement executed pursuant hereto which is then required by law.
 
(e) The Company recognizes that the authorizations, permits and licenses held by
the Company or any of its Subsidiaries are unique assets which may have to be
assigned or transferred in order for the Holders to realize the value of the
security interests granted to the Trustee.  The Company further recognizes that
a violation of this covenant would result in irreparable harm to the Trustee and
the Holders for which monetary damages are not readily
ascertainable.  Therefore, in addition to any other remedy which may be
available to the Trustee and Holders at law or in equity, to the extent
permitted by law, the Trustee and the Holders shall have the remedy of specific
performance of the provisions of this Section 9.8(e).  To enforce the provisions
of this Section 9.8, the Trustee is authorized to request the consent or
approval of the FCC or other Governmental Authority to a voluntary or an
involuntary assignment or transfer of control of any authorization, permit or
license.  In connection with the exercise of its remedies under this Agreement
or under any of the other Indenture Documents, the Trustee may obtain the
 
-21-

--------------------------------------------------------------------------------


 
appointment of a trustee or receiver to assume, upon receipt of all necessary
judicial, FCC or other Governmental Authority consents or approvals, the control
of any Person, subject to compliance with applicable Requirements of Law.  Such
trustee or receiver shall have all rights and powers provided to it by law or by
court order or provided to the Trustee under this Agreement.
 
9.9 Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
9.10 Integration.  This Agreement and the other Indenture Documents represent
the agreement of each Grantor, the Trustee and the Holders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Trustee or any Holder relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Indenture Documents.
 
9.11 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.  IF FOR ANY
REASON THE CHOICE OF GOVERNING LAW OF THE STATE OF DELAWARE AS PROVIDED IN THE
PRECEDING SENTENCE IS UNENFORCEABLE OR INVALID, ALL PROVISIONS OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK AND “APPLICABLE UCC” SHALL BE DEEMED TO REFER TO THE
UNIFORM COMMERCIAL CODE AS FROM TIME TO TIME IN EFFECT IN THE STATE OF NEW YORK.
 
9.12 Submission to Jurisdiction; Waivers.  Each Grantor hereby irrevocably and
unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Indenture Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York
and Delaware, the courts of the United States of America for the Southern
District of New York and the District of Delaware, and appellate courts from any
thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 9.2 or at such other address of which the Trustee
shall have been notified pursuant thereto;
 
-22-

--------------------------------------------------------------------------------


 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
9.13 Acknowledgments.  Each Grantor hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Indenture Documents to which it is a party;
 
(b) neither the Trustee nor any Holder has any fiduciary relationship with or
duty to any Grantor arising out of or in connection with this Agreement or any
of the other Indenture Documents, and the relationship between the Grantors, on
the one hand, and the Trustee and Holders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
(c) no joint venture is created hereby or by the other Indenture Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Holders or among the Grantors and the Holders.
 
9.14 Additional Grantors; Release.  (a)  Each Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 4.17 of the
Indenture shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
 
(b) At such time as the Notes and the other Obligations shall have been paid in
full, the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Trustee and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors.  At the request and
sole expense of the Company, following any such termination, the Trustee shall
deliver to such Grantor any Collateral held by the Trustee hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to effect or to evidence such termination.
 
(c) If any of the Collateral shall be released in accordance with Section 10.03
of the Indenture, then the Trustee, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral.
 
9.15 WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 

 
-23-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.
 
CHARTER COMMUNICATIONS OPERATING, LLC, as Grantor
By:  Charter Communications, Inc., its manager


 
By:
/s/ Eloise Schmitz
 

 
Name:
Eloise Schmitz

 
Title:
Senior Vice President

 


CHARTER COMMUNICATIONS OPERATING, CAPITAL CORP., as Grantor


 
By:
/s/ Eloise Schmitz
 

 
Name:
Eloise Schmitz

 
Title:
Senior Vice President

 




 
 
CCO HOLDINGS, LLC

 
AMERICAN CABLE ENTERTAINMENT COMPANY, LLC

 
CABLE EQUITIES COLORADO, LLC

 
CCO PURCHASING, LLC

 
CHARTER ADVERTISING OF SAINT LOUIS, LLC

 
CHARTER CABLE OPERATING COMPANY, LLC

 
CHARTER CABLE PARTNERS, LLC

 
CHARTER COMMUNICATIONS ENTERTAINMENT I, LLC

 
CHARTER COMMUNICATIONS ENTERTAINMENT II, LLC

 
CHARTER COMMUNICATIONS ENTERTAINMENT, LLC

 
CHARTER COMMUNICATIONS PROPERTIES LLC

 
CHARTER COMMUNICATIONS, LLC

 
CHARTER DISTRIBUTION, LLC

 
 

--------------------------------------------------------------------------------


 
 
CHARTER FIBERLINK, LLC

 
CHARTER HELICON, LLC

 
CHARTER RMG, LLC

 
HPI ACQUISITION CO. LLC

 
INTERLINK COMMUNICATIONS PARTNERS, LLC

 
LONG BEACH, LLC

 
MARCUS CABLE ASSOCIATES, L.L.C.

 
MARCUS CABLE OF ALABAMA, L.L.C.

 
PEACHTREE CABLE TV, LLC

 
RIFKIN ACQUISITION PARTNERS, LLC

 
TENNESSEE, LLC

 
VISTA BROADBAND COMMUNICATIONS, LLC

 
CABLE EQUITIES OF COLORADO MANAGEMENT CORP.

 
MARCUS CABLE, INC.

 
ROBIN MEDIA GROUP, INC.

 
HELICON PARTNERS I, L.P.

 
PEACHTREE CABLE TV, L.P.

 
THE HELICON GROUP, L.P.

 
CCO NR HOLDINGS, LLC

 
CHARTER COMMUNICATIONS VENTURES, LLC

 
CC SYSTEMS, LLC

 
CC FIBERLINK, LLC

 
CHARTER FIBERLINK – ALABAMA, LLC

 
CHARTER FIBERLINK – ILLINOIS, LLC

 
CHARTER FIBERLINK – KENTUCKY, LLC

 
CHARTER FIBERLINK – MICHIGAN, LLC

 
CHARTER FIBERLINK –MISSOURI, LLC

 
CHARTER FIBERLINK TX-CCO, LLC

 
CHARTER COMMUNICATIONS VII, LLC

 
FALCON CABLE COMMUNICATIONS, LLC

 
FALCON COMMUNITY CABLE, L.P.

 
FALCON VIDEO COMMUNICATIONS, L.P.

 
FALCON CABLE MEDIA, A CALIFORNIA LIMITED PARTNERSHIP

 
FALCON COMMUNITY VENTURES I LIMITED PARTNERSHIP

 
FALCON CABLE SYSTEMS COMPANY II, L.P.

 
FALCON CABLEVISION, A CALIFORNIA LIMITED PARTNERSHIP

 
 

--------------------------------------------------------------------------------


 
 
FALCON TELECABLE, A CALIFORNIA LIMITED PARTNERSHIP

 
FALCON FIRST, INC.

 
FALCON FIRST CABLE OF NEW YORK, INC.

 
FALCON FIRST CABLE OF THE SOUTHEAST, INC.

 
ATHENS CABLEVISION INC.

 
DALTON CABLEVISION INC.

 
PLATTSBURGH CABLEVISION INC.

 
SCOTTSBORO TV CABLE, INC.

 
AUSABLE CABLE TV, INC.

 
CHARTER FIBERLINK AR-CCVII, LLC

 
CHARTER FIBERLINK AZ-CCVII, LLC

 
CHARTER FIBERLINK ID-CCVII, LLC

 
CHARTER FIBERLINK NV-CCVII, LLC

 
CHARTER FIBERLINK OK-CCVII, LLC

 
CHARTER FIBERLINK OR-CCVII, LLC

 
CHARTER FIBERLINK UT-CCVII, LLC

 
CHARTER FIBERLINK WA-CCVII, LLC

 
CHARTER COMMUNICATIONS VI, LLC

 
CC 10, LLC

 
CC VI OPERATING COMPANY, LLC

 
TIOGA CABLE COMPANY, INC.

 
CHARTER FIBERLINK MS-CCVI, LLC

 
CHARTER FIBERLINK CA-CCO, LLC

 
CHARTER FIBERLINK KS-CCO, LLC

 
CHARTER FIBERLINK MA-CCO, LLC

 
CHARTER FIBERLINK NC-CCO, LLC

 
CHARTER FIBERLINK NM-CCO, LLC

 
CHARTER FIBERLINK OH-CCO, LLC

 
CHARTER FIBERLINK SC-CCO, LLC

 
CHARTER FIBERLINK VA-CCO, LLC

 
CHARTER FIBERLINK VT-CCO, LLC

 
CC V HOLDINGS, LLC

 
CC VIII, LLC

 
CC VIII HOLDINGS, LLC

 
CC VIII OPERATING, LLC

 
CC MICHIGAN, LLC

 
CHARTER COMMUNICATIONS V, LLC

 
CHARTER TELEPHONE OF MINNESOTA, LLC

 
HOMETOWN T.V., INC.

 

--------------------------------------------------------------------------------


 
 
 
MIDWEST CABLE COMMUNICATIONS, INC.

 
CHARTER VIDEO ELECTRONICS, INC.

 
CHARTER COMMUNICATIONS ENTERTAINMENT I, DST

 
RENAISSANCE MEDIA, LLC

 
CC VIII LEASING OF WISCONSIN, LLC

 
CHARTER CABLE LEASING OF WISCONSIN, LLC

 
 

 
 
By:
/s/ Eloise Schmitz
 

 
Name:
Eloise Schmitz

 
Title:
Senior Vice President

 

 
 

--------------------------------------------------------------------------------

 

 
Accepted and Agreed to:

 


WILMINGTON TRUST COMPANY, as Trustee
 
 
By:   /s/ James J.
McGinley                                                                         
Name: James J. McGinley
Title: Authorized Signer
 

5-5
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of the Collateral
Agreement, dated as of March 19, 2008 (as the same may be further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Agreement”), made by the Grantors parties thereto for the benefit of Wilmington
Trust Company, as Trustee.  The undersigned agrees for the benefit of the
Trustee and the Holders as follows:
 
1.           The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.
 
2.           The undersigned will notify the Trustee promptly in writing of the
occurrence of any of the events described in Section 6.5(a) of the Agreement.
 
3.           The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.1(c) or 7.5 of the Agreement.
 
[NAME OF ISSUER]
 
By:                                                                       
 
Name:

 
Title:



Address for Notices:






 
Fax:




 
- 6 -
 



 
 

--------------------------------------------------------------------------------

 

Annex 1 to the
 
Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, ____, made by
______________________________, a ______________ (the “Additional Grantor”), in
favor of Wilmington Trust Company, as Trustee (in such capacity, the “Trustee”),
for the holders (the “Holders”) pursuant to the Indenture, dated as of March 19,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Indenture”), among Charter Communications Operating, LLC (the “Company”),
Charter Communications Operating Capital Corp. (“Capital Corp.”), the guarantors
party thereto and Wilmington Trust Company, as Trustee.  All capitalized terms
not defined herein shall have the meaning ascribed to them in such Indenture.
 
W I T N E S S E T H :
 
WHEREAS, the Company and Capital Corp. have issued 10 7/8 % Senior Second Lien
Notes due 2014 and may hereafter issue Additional Notes.
 
WHEREAS, in connection with the Indenture, the Company and the other grantors
party thereto have entered into the Collateral Agreement, dated as of March 19,
2008 (as further amended, supplemented or otherwise modified from time to time,
the “Collateral Agreement”), in favor of the Trustee for the benefit of the
Holders;
 
WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
By executing and delivering this Assumption Agreement, the Additional Grantor,
as provided in Section 9.14 of the Collateral Agreement, hereby becomes a party
to the Collateral Agreement as a Grantor thereunder with the same force and
effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 5 of the
Collateral Agreement with respect to the Additional Grantor is true and correct
on and as the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date.
 


 
- 7 -
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
 
[ADDITIONAL GRANTOR]
 
By:                                                                       
 
Name:

 
Title:





 
- 8 -
 



 
 

--------------------------------------------------------------------------------

 

Annex 1-A to the
 
Assumption Agreement
 
Supplement to Schedule 1
 
Supplement to Schedule 2
 
Supplement to Schedule 3
 
Supplement to Schedule 4
 





